Title: To George Washington from David Humphreys, 6 January 1784
From: Humphreys, David
To: Washington, George



My dear General
Janry 6th 1784.

After your public Audience was concluded on the 23d of Deer  the President of Congress took me aside, and requested, “if any thing should occur to me in consequence of what had just been suggested in favor of the Gentlemen of General Washington’s family who had continued with him to that moment, that I would communicate it to him in a Letter,” and further observed, that he should take great pleasure in laying it immediately before Congress.

I have hesitated in deciding what was the best mode of making known my sentiments and wishes—for it is not a pleasing task to speak or write much respecting myself, and altho’ my early studies, my opportunities of gaining experience from your example, my present habits and time of life, with some other circumstances, would have strongly inclined me to continue in some department of the public employment; yet I should not have presumed to offer my services, but for the generous encouragement which has been proffered, in consequence of your recommendations. My sense of that honorable notice and my readiness to obey the commands of Congress I have now determined to signify in a concise and respectful manner to them.
I do not know, however, whether it may appear too assuming in me, to mention in communication any particular department in which I could wish to serve the Public—but as Congress may probably in a short time have in their gift one or other of the following Appointments, viz., the office of Secretary of Foreign Affairs, the command of a Regiment in case of a Peace Establishment, or the nomination of a Secretary to one of their Commissions abroad; if there should be no impropriety in your farther interposition, and if the performance of the duties of either of those Offices should be deemed within the compass of my abilities, a suggestion of the kind (founded on the proffered encouragement of Congress) addressed even in your private character to the President, would be of sufficient avail.
If also you could take the trouble of inclosing the copy of such a Letter to me, as a perpetual Memorial of your freindship and approbation, it would afford a gratification beyond which my wishes do not extend.
Perhaps I ask too much—but as your goodness has prompted, your indulgence will pardon the boldness of the request, and suppress whatever is improper in it.
In the mean time, permit me to return my best thanks for your obliging offer of being useful to me in future life, as well as for your kindness on every former occasion; and to testify with how great veneration and attachment I have the honor to be Dear Sir Your most faithful freind, and most Obed. humble Servant

D. Humphreys

